1 Reported in 257 N.W. 340.
Upon the petitioners' application this court issued an alternative writ of mandamus for respondents to show cause why a peremptory writ should not issue requiring them to certify and return to the clerk of the district court of Clay county, this state, all the testimony taken and adduced in the examination of complainant Herman Bosshard and others, before respondents sitting as committing magistrates on September 22, 1934, pursuant to 2 Mason Minn. St. 1927, § 10577, and wherein such complaint was reduced to writing, subscribed and sworn to by said Bosshard, and upon which respondents issued a warrant charging petitioners with the crime of grand larceny.
Now on this day set for hearing of the application for peremptory writ, the parties appeared, and the attorney general having moved to quash the *Page 621 
proceedings on the ground that the petition and writ do not state a cause of action, and having heard the parties and being duly advised in the premises, the motion of respondents is granted, for the reason that the testimony taken by a committing magistrate under 2 Mason Minn. St. 1927, § 10577, need not be reduced to writing or certified and returned to the clerk of the district court under the provisions of § 10592, herein adopting and following the construction of almost identical statutes of the state of Wisconsin in State ex rel. Schroeder v. Page, 206 Wis. 611, 240 N.W. 173. It need scarcely be said that this ruling is without prejudice to petitioners' right to apply to the trial court for any relief which judicial discretion may grant in regard to examination of writings within the reach of the court. The trial court's action in such matters, however, cannot be controlled by mandamus, but is left to be reviewed on appeal or certiorari after trial.
It is therefore ordered that the writ issued herein and this proceeding be quashed, and the stays granted thereby are hereby vacated and set aside, however, without prejudice to any motion or step which petitioners may deem advisable to submit to the trial court, and the petitioners are granted the right to move the trial court on or before November 28, 1934, to quash the information.
 *Page 1